Citation Nr: 1312692	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a foreign body injury to the right eye.

2.  Entitlement to service connection for a cervical spine injury.

3.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected headaches.

4.  Entitlement to service connection for sciatica of the bilateral lower extremities, to include as secondary to lumbar spine DDD.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected headaches.

6.  Entitlement to service connection for an acquired psychiatric disability, to include a cognitive disorder, anxiety, depression, traumatic brain injury (TBI), and post traumatic stress disorder (PTSD), and as secondary to service-connected disabilities.

7.  Entitlement to a rating in excess of 30 percent for headaches.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1979 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2010 rating decisions of the RO in Huntington, West Virginia, which, in relevant part continued a 10 percent rating for headaches, granted service connection for left ear hearing loss, assigning a noncompensable initial rating and denying all the other claims on appeal.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

During the pendency of the appeal, an increased evaluation from 10 percent to 30 percent was granted for headaches by July 2009 rating decision.  The Veteran has continued his appeal as to that issue.  The Veteran also appealed the issue of service connection for right ear hearing loss.  The RO granted service connection in a July 2009 rating decision.  The Veteran pursues an increased initial rating as reflected by the bilateral hearing loss rating issue above.

The Veteran testified before Decision Review Officers in February 2010 and January 2012.  He testified before the undersigned at an October 2012 hearing at the RO.  Transcripts have been associated with the file.

Following the October 2012 hearing, the record was left open for 60 days.  The representative submitted additional evidence and waived RO consideration of that evidence in December 2012.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2012).

The psychiatric disability issue has been recharacterized as a claim for service connection for an acquired psychiatric disorder.  Although the Veteran filed his claim as one for a cognitive disorder and an acquired psychiatric disability, the RO adjudicated this as an anxiety disorder claim in the October 2008 rating decision denying the claim.  The Veteran has received, however, a wide range of psychiatric diagnoses, including an anxiety disorder, a mood disorder, a cognitive disorder, a major depressive disorder, and TBI over time.  He has also questioned whether he has PTSD.  The Board has recharacterized the issue regarding the claimed psychiatric disorder accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).   

The issues of service connection for lumbar spine DDD, bilateral sciatica, and an acquired psychiatric disability, and an increased rating for headaches, an initial compensable rating for bilateral hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.
FINDINGS OF FACT

1.  The Veteran has a corneal scar of the right eye which is the result of foreign metal body injuries to the eye during service.

2.  The Veteran has refractive error of the eye.

3.  The Veteran has photophobia as a symptom of his service connected headache disability.  

4.  The Veteran has a current disability of hypertension.

5.  Hypertension was neither caused nor aggravated by his service connected headache disability.

6.  Symptoms of hypertension were not chronic in service.

7.  Symptoms of hypertension have been not continuous since service.

8.  Hypertension did not manifest to a compensable degree within one year of service separation.


CONCLUSIONS OF LAW

1.  The Veteran's right eye corneal scar was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

As to the claim of service connection for a corneal scar as a residual of a right eye injury, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  An April 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's right eye disability and hypertension claims in June 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  His Social Security Administration disability claim records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a May 2010 VA examination for his right eye disability claim.  A number of complaints were identified at that time.  The examiner offered an opinion that the Veteran's corneal scar was related to an in-service right eye injury, but that his other complaints were not.  The Veteran was seen again for a June 2010 medical examination to obtain an opinion as to whether his hypertension was caused or aggravated by his service-connected headache disability.  Both opinions were rendered by medical professionals following thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez.  

Service Connection

The Veteran contends that he has a variety of disabilities as a result of service.  For the reasons that follow, the Board concludes that service connection is warranted for residuals of a right eye injury, but not warranted for hypertension.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing direct service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

a. Residuals of a Right Eye Injury

The Veteran contends that he has a right eye disability as a result of a foreign body in his eye during service.  

The Veteran was seen for a May 2010 VA examination in connection with this case.  He wore prescription glasses for diminished visual acuity.  The Veteran also endorsed occasional blurry vision in the right eye lasting from two hours to days which occurs one to two times a month.  He also reported photophobia, worse when he gets a headache.  On physical examination, the examiner found a faint scar of the cornea outside off the pupiliary axis.  

The Veteran's prescription glasses are evidence of refractive error of the eye.  Refractive error is not a disease or injury within the meaning of service connection.  See 38 C.F.R. § 3.303(c) (2012).  As such, it cannot constitute a current disability.  Service connection for refractive error of the eye is barred as a matter of law.  

The Board finds that the Veteran has a current disability of a corneal scar of the right eye.  See Shedden.  The Board notes that no diagnosis was offered to explain the Veteran's complaint of blurry vision.  For reasons that will be explained below, the Board finds a decision may be reached regardless.

The Veteran alleges and his service treatment records confirm that he was treated during service for foreign metal bodies in his right eye.  He had two, a sliver in his eye and a second under an eyelid, which were removed.  The in-service incurrence element is established.  See Shedden.

The May 2010 VA examination report contains an opinion that the corneal scar is at least as likely as not the result of the in-service foreign metal body injuries to the right eye.  The Veteran contends likewise.  There is no evidence to stating that the scar is not the result of the in-service foreign body injuries.  The Board finds that the corneal scar is the result of an in-service injury.  Service connection is warranted for a corneal scar as a result of service.  See Shedden.  

The Board does not, however, conclude that service connection is warranted for the blurry vision or photophobia complaints.  The May 2010 VA examination report states clearly that the corneal scar was not likely to be productive of any symptoms.  The corneal scar was outside of the visual field and fully healed.  The examiner could not relate the Veteran's blurry vision or photophobia to the corneal scar.  His VA treatment records discuss photophobia as a component of his headache disability which is already service connected.  Service connection cannot be granted again for a symptom of a service connected disability.  

The evidence of record does not establish an etiology for the Veteran's blurry vision; however, the evidence does not demonstrate that the complaints of blurry vision are attributable to service or a service-connected disability.  The Veteran did not allege that he had blurry vision since service.  The medical evidence does not demonstrate that blurry vision was present during service.  The evidence does not indicate that the Veteran has had complaints of blurry vision since service.  The Veteran has offered no specific statement as to why the blurry vision may be related to the in-service eye injury.  The Board finds that blurry vision is not related to the residuals of a right eye disability or any other incident of service or another service-connected disability.  

As such, the evidence is at least in equipoise concerning the corneal scar as a residual of a right eye injury.  Consequently, the benefit-of-the-doubt rule is for application and service connection for a corneal scar as a residual of an eye injury in service is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Hypertension

The Veteran's March 2010 claim indicated that he had hypertension "as a result" of his headache disability.  His July 2010 Notice of Disagreement states that his blood pressure rises due to the excruciating pain of his headaches.  As his blood pressure rises, his headaches worsen.  In his July 2011 Form 9, he states that his hypertension is related to his military service and that VA failed to provide an adequate examination and failed to examine properly his military personnel and medical records and post-service medical records.  His Notice of Disagreement and Form 9 indicate that he would submit additional relevant evidence.  

Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran's private and VA treatment records amply demonstrate that the Veteran bears a diagnosis of hypertension and that he receives medication for the disability.  See id.

The Veteran argues that his hypertension is both caused and aggravated by his headaches.  With respect to the Veteran's contentions that he has hypertension as a result of his headaches, the Board observes that lay evidence may be competent and sufficient to establish the elements of service connection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence is competent only in reporting lay observable symptoms or in reporting what a medical professional has said.  The Veteran's July 2010 Notice of Disagreement contains the whole of his lay evidence.  He states that his blood pressure rises due to the excruciating pain of his headaches.  As his blood pressure rises, his headaches worsen.  Although the Veteran is certainly competent to report the pain of headaches, his basis in reporting rising blood pressure is not.  The Veteran is not competent to establish a matter that requires medical knowledge, such as providing the etiology of his hypertension.  The Board finds that the Veteran is not competent to offer evidence that his hypertension was caused or aggravated by his service-connected headaches.  See Jandreau.  The Board affords his statements little probative weight.

The Veteran was seen for a June 2010 VA examination to obtain a medical opinion to resolve this claim.  The examiner indicated that there is no support in scientific literature for the proposition that headaches could cause hypertension.  The examiner went on to indicate that the Veteran's hypertension aggravated his headaches.  The Board notes that, although the examiner did not state that the Veteran's hypertension was not aggravated by his headaches, the examiner's statement that an inverse relationship existed is a sufficient basis to reach a finding and the Board finds that the medical opinion is probative as it adequately addresses causation, to include by aggravation.

The Veteran's private and VA treatment records do not support his contentions.  Most do not address whether his headaches cause or aggravate his hypertension.  His VA treatment records from the Pittsburgh VA Medical Center do contain some relevant discussions.  In February 2009, the Veteran was noted not to have a clear history of hypertension but did have elevated blood pressure.  In light of his worsening headaches and elevated blood pressure, a medication was chosen to treat both at once.  In August 2009 and May 2010, the Veteran received relief from headaches when his hypertension was better controlled through medication.  His treatment records also list "hypertension, essential," on his active problem list.  Essential hypertension is defined as hypertension occurring without a discoverable organic cause, i.e., not secondary to another disability.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

The Board finds that the preponderance of the evidence is against a findings of a relationship between the Veteran's headaches and his hypertension.  While he alleges there is a relationship, he has not offered competent evidence on this point.  The only medical opinion to directly address the question concluded that hypertension was not caused by headaches and that his hypertension aggravated his headaches, not the other way around.  His VA treatment records support the VA medical opinion.  The Board finds that the Veteran's hypertension was not caused by and has not been aggravated beyond the natural progress of the disease.  Service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.

The Veteran has not specifically alleged a theory relating his hypertension to service.  In his July 2011 Form 9, he states that his hypertension is related to his military service and that VA failed to provide an adequate examination and failed to examine properly his military personnel and medical records and post-service medical records.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

The Veteran does not make any lay assertations that his hypertension began during service or that there were sufficient manifestations to identify the disease during service or within one year of service separation.  On questioning during the June 2010 VA examination, he claimed that the hypertension was a couple of years old.  His VA treatment records show initial onset and treatment in early 2009.  

His service treatment records contain a great many blood pressure readings.  At his October 1979 entrance to service physical examination, he had a blood pressure of 112/72.  In 1980, he had readings of 120/80 in February, 114/56 in May, 112/56, 92/50, 100/76, and 124/62 in June and 130/82 in December.  In 1981, he had readings of 100/60, 104/60, 118/84, and 110/78 in January, 102/74, 104/68, and 110/70 in February, 130/82 and 124/80 in March, 110/80 in April, 90/72, 130/82, and 124/80 in May, 112/78 in June.  In 1982, he had readings of 122/80 in May, 124/70, 110/80, 130/90, 128/76, 94/66, and 116/74 in September and 124/78 in October and 118/98 in December.  In January 1983, he had readings of 120/80, 124/85 and 128/76.  In 1985, he had readings of 100/60, 110/70, 130/60 in March, 114/70 in May, 120/80 in June, 126/70 and 110/72 in July, 120/70, 110/62, 110/62, and 110/70 in October and 122/80 in November.  In 1986, he had readings of 102/70, 106/66, 120/80, 118/78, 130/86, 126/80, and 138/88 in February, 120/70, 110/70, and 110/80 in March, 100/70, 112/72, 120/70, and 110/70 in May, 120/70 in July and August, 130/70, 120/70, and 110/60 in September, 120/70 in November, and 100/72 in December.  In 1987, he had readings of 110/70 and 118/70 in January, 120/60 in March, 102/58, 112/60, 110/76, 112/50, 98/66, 102/68, and 118/80 in April.  

According to the foregoing, the Veteran never had systolic pressure equal or greater than 160 mm.  He had diastolic pressure equal or greater than 90 mm twice, in September and December 1982.  Given the dozens of individual readings, the Board finds that he did not have diastolic pressures predominantly 90 mm or above during service.  Even with those isolated diastolic pressures of at least 90 mm during service, there was no diagnosis of hypertension in service.  

The Veteran has not alleged any symptoms which he has been told or that he believes may have been indicative of hypertension either during service or within one year of service.  He has not alleged continuous symptoms related to hypertension either during or since service.  The remaining evidence of record does not demonstrate that hypertension to was manifested during service or to a compensable degree within one year of service separation.  The VA treatment records show that his hypertension was discovered in approximately 2007.  As stated in the Introduction, the Veteran separated from service in May 1987.  The Board finds that the Veteran's chronic disease of hypertension was not manifest during service and has not been present continuously since service.  The presumption of nexus is not for application in this case.  See 38 C.F.R. §§ 3.303(b), 3.309(a).  

As such, the Board finds that the preponderance of the evidence is against the Veteran's hypertension claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a corneal scar residual of a foreign body injury to the right eye is granted.

Service connection for hypertension, to include as secondary to service-connected headaches, is denied.


REMAND

The Board must remand the remaining issues for additional development.  

Service Connection for a Cervical Spine Injury

The RO did not order a VA examination in association with this claim.  The Board remands to provide the Veteran with a VA examination to determine whether the Veteran's current cervical disabilities were manifest as a chronic disease during service, were continuously present since service or are at least as likely as not related to his in-service injury.  

The Veteran alleged in his April 2008 claim that he suffered a cervical injury at the same time that he injured his head at Fort Hood in February 1981 and that he had cervical pain to date.  He is presently service connected for a headache disability as a result of that injury.  The Veteran complained of numbness at the base of his neck extending to his shoulders at a February 2009 neurology consultation.  A March 2009 CT scan report indicates that the Veteran had degenerative changes with marginal osteophyte formation and sclerosis with relative diminished height of the cervical discs, notably at C6-C7.  The Veteran had loss of normal cervical lordosis.  

The Board finds that a VA examination is necessary for this claim.  Initially, the presence of osteophytes suggests that the Veteran has arthritis, a 'chronic disease' for VA ratings purposes.  See 38 C.F.R. § 3.309(a).  This has not been diagnosed on the record.  Where a 'chronic disease' is shown in service subsequent manifestations are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The rule does not mean that any manifestation of joint pain in service will permit service connection for arthritis.  Id.  A combination of manifestations sufficient to identify the disease entity and establish the disease as chronic during service is required to apply the presumption of nexus.  Id.  If chronicity during service is not supported, continuity of symptomatology after service is required to support the claim.  Id.  On the record, the Veteran has alleged cervical pain since service.  The Board remands for a VA examination and medical opinion to identify the correct diagnoses regarding the cervical spine disability and to determine whether sufficient manifestations to identify arthritis as a chronic disease were present during service and, if not, whether the Veteran's allegations of continuous cervical pain are sufficient to establish that the arthritis was continually present since separation from service.  

Even if chronicity during service or continuity of symptomatology since service is not found, there is evidence of a current disability, evidence of an in-service injury, an indication that the two may be related but not sufficient competent medical evidence to make a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service Connection for Lumbar Spine DDD, Sciatica of the Bilateral Lower Extremities, and an Acquired Psychiatric Disability

The Veteran contends that he has a lumbar spine disability and sciatica in both legs as a result of service or as a result of his service connected headaches.  

The Veteran was seen for back pain on several occasions during service.  His service treatment records show a February 1981 follow-up for a closed head injury with no mention of a back problem and equal deep tendon reflexes in upper and lower extremities.  He was seen on November 1, 1982, and low back pain was noted without back evaluation in the note.  He was seen again on November 10, 1982, for mid thoracic strain.  He was seen in May 1985 by the physical therapy service for upper thoracic strain after dropping a transmission on his right shoulder and chest.  He was seen again in October 1985 for low back pain which had a sudden onset but no precipitating factors and no history of prior low back pain or trauma.  He was seen again in October 1985 for continuing low back pain.  He was seen one last time in February 1986 for nausea, back pain and fever, receiving a diagnosis of an upper respiratory infection.  

The Veteran testified that he had ongoing back pain after service which was worsened by an on-the-job accident that led to his loss of employment and going on disability.  

The Veteran's SSA records have been obtained.  The Veteran was seen on April 20, 1999 following a work injury the previous day.  He had pain from his right cervical area to his right foot with "pins and needles" and difficulty walking.  He received extensive treatment and filed a claim for workman's compensation.  

The Veteran was seen for a VA examination in connection with this claim in March 2010.  The Veteran reported that his problem began in 1981 during service.  He reported that he had a head and back injury in 1981 when he was hit with a hatch.  The examiner indicated that he could not resolve whether the Veteran had a disability related to service aggravated by the 1999 injury without resort to speculation.  The examiner stated that records of treatment in 1999 including x-ray and imaging studies would be needed to resolve the question.  

The RO received copies of the Veteran's SSA disability file in September 2010.  These records include chiropractic treatment from 1999 and a June 1999 MRI thoracic imaging study.  This evidence is what the March 2010 report indicates is necessary to resolve the question of whether a preexisting disability was worsened by the April 1999 injury or not.  The RO did not, however, obtain a new opinion relying on this evidence.  The Board remands to obtain a new opinion.  

The March 2010 VA examination report did conclude that the bilateral sciatica was caused by the lumbar spine disability.  Similarly, evidence shows that the Veteran developed depression during treatment for his lumbar spine disability.  Both the sciatica and psychiatric disability claims are intertwined with the lumbar spine disability claim.  The Board will defer a decision on those claims pending adjudication of the claim for service connection for the lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc).

Increased Ratings Claims

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).The Veteran indicated in his testimony before the undersigned that his service connected headaches and bilateral hearing loss had worsened, with increased frequency and duration of headaches and greater difficulty hearing since his previous VA examinations in 2010.  As he was last afforded an examination more than two years ago and his statements indicate an increase in symptomatology since that time, the Board finds that an additional evaluation is necessary to resolve the issues raised by the instant appeal.  

The Board observes that the Veteran has been receiving treatment from the VA Medical Centers in Clarksburg, West Virginia, and Pittsburgh, Pennsylvania, on an ongoing basis.  The records on file were last updated in January 2012.  To correctly assess the Veteran's current disabilities, all records of treatment from January 2012 to the present must be considered.  Therefore, those records must be obtained for the file.

TDIU

Since resolution of the TDIU claim is dependent, at least in part, on the outcome of the claims for service connection and increased ratings, the Board will defer consideration of that claim at this time.  See Harris.  


Accordingly, these issues are REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Medical Centers in Clarksburg, West Virginia, and Pittsburgh, Pennsylvania, from January 2012 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral hearing loss and headache disabilities.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his cervical and lumbar spine disabilities.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent diagnoses rendered.  The examiner should address the following issues:

a) What are the presently diagnosed cervical and lumbar spine disabilities?

b) If a form of cervical spine arthritis is present, were there sufficient manifestations of arthritis present during service to identify the disorder and establish it as chronic when taking into account the Veteran's allegation of continuous cervical spine pain?

c) If a form of cervical spine arthritis is present, have there been symptoms of arthritis continuously since service when taking into account the Veteran's allegation of continuous cervical spine pain?

d) For all diagnosed cervical and lumbar spine disabilities, is any current cervical or lumbar spine disability at least as likely as not related to service, to include the Veteran's February 1981 hatch injury or subsequent complaints of back pain.  

The examiner must explain the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion.  If the examiner cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


